         Case 1:19-cv-10736-DJC Document 65 Filed 08/14/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 ALAN DECHTER, LEON KADIS, MERRY SMITH,
    TRAUTE MARSHALL, GEORGE FLESH, and                                     C. A. NO. 19-10736-DJC
    REBECCA KATZ
                              Plaintiffs
                    v

 CITY OF NEWTON SCHOOL COMMITTEE, RUTH
    GOLDMAN, in her official capacity as NEWTON                           PLAINTIFFS’ NOTICE
    SCHOOL COMMITTEE CHAIRPERSON, DAVID                                     OF VOLUNTARY
    FLEISHMAN in his official capacity as NEWTON                              DISMISSSAL
    SUPERINTENDENT OF SCHOOLS, HENRY
    TURNER in his official capacity as PRINCIPAL OF
    NEWTON NORTH HIGH SCHOOL, JOEL
    STEMBRIDGE in his official capacity as PRINCIPAL
    OF NEWTON SOUTH HIGH SCHOOL, JONATHAN
    BASSETT in his official capacity as CHAIR OF THE
    HISTORY AND SOCIAL SCIENCES DEPARTMENT
    OF NEWTON NORTH HIGH SCHOOL, JENNIFER
    MORRILL in her official capacity as CHAIR OF THE
    HISTORY DEPARTMENT OF NEWTON SOUTH
    HIGH SCHOOL, DAVID BEDAR in his official
    capacity as HISTORY TEACHER AT NEWTON
    NORTH HIGH SCHOOL, and JAMIE RINALDI in his
    official capacity as HISTORY TEACHER AT NEWTON
    SOUTH HIGH SCHOOL
                                          Defendants



NOTICE IS HEREBY GIVEN that pursuant to Pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, the plaintiffs, by their counsel, dismiss the above-captioned action

without prejudice.


                                                     PLAINTIFFS,
                                                     By their attorney,
          Case 1:19-cv-10736-DJC Document 65 Filed 08/14/19 Page 2 of 2




                                                       Karen Hurvitz
                                                       BBO No. 245720
                                                       Law Office of Karen D. Hurvitz
                                                       34 Tanglewood Drive
                                                       Concord, MA 01742
                                                       (617) 513-3365
                                                       HurvitzLaw@comcast.net



                                    CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered parties as identified on the Notice of Electronic Filing (NEF) on August 14, 2019.




                                                   2
